Citation Nr: 0510432	
Decision Date: 04/12/05    Archive Date: 04/21/05

DOCKET NO.  03-35 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
the veteran's death.

ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel








INTRODUCTION

The veteran served with the recognized Guerrillas from July 
1944 to May 1945 and with the Regular Philippine Army from 
May 1945 to April 1946.  He died in November 1985.  The 
appellant is his surviving spouse.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Manila, the Republic 
of the Philippines (RO), which denied the appellant's claim 
for service connection for the cause of the veteran's death.  


FINDINGS OF FACT

1.  By rating decision in February 1989, the RO denied the 
appellant's claim for service connection for the cause of the 
veteran's death.  The RO properly notified the appellant of 
this decision and she did not perfect an appeal. 

2.  Certain evidence received since the February 1989 rating 
decision is so significant, either by itself or in connection 
with evidence previously assembled, that it must be 
considered in order to fairly decide the merits of the 
appellant's claim.

3.  The veteran died in November 1985.  The death certificate 
lists the cause of death as CHF (congestive heart failure.)

4.  Competent medical evidence of record shows that the 
veteran was diagnosed as having pulmonary tuberculosis during 
service and that pulmonary tuberculosis was related to his 
congestive heart failure. 


CONCLUSIONS OF LAW

1.  The February 1989 rating decision, which denied service 
connection for the cause of the veteran's death, is final.  
38 U.S.C.A. § 7105(c) (West 2002). 

2.  Evidence received since the February 1989 rating decision 
is new and material and the appellant's claim of entitlement 
to service connection for the cause of the veteran's death 
has been reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2004). 

3.  The criteria for service connection for the cause of the 
veteran's death are met.  38 U.S.C.A. §§ 1110, 1112, 1113,  
1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
in November 2000.  The Act emphasizes VA's obligation to 
notify claimants of what information or evidence is needed to 
substantiate their claim and affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002).  In addition, VA promulgated regulations that 
implement the statutory changes effected by the VCAA.  
38 U.S.C.A. §§ 3.102, 3.156(a), 3.159, 3.326(a)) (2004).  

The Board finds that, given the favorable action taken herein 
with respect to the issue of entitlement to service 
connection for the cause of the veteran's death, that no 
further assistance in developing the facts pertinent to this 
limited issue is required at this time.

New and Material Evidence

A review of the claims file reveals that a claim by the 
appellant for entitlement to service connection for the cause 
of the veteran's death was denied by rating decision in 
February 1989.  The appellant was advised of that 
determination and furnished notice of appellate rights and 
procedures, but she did not perfect a timely appeal of the 
decision.  That decision therefore became final.  38 U.S.C.A. 
§ 7105(c).

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."

Under the revised provisions of 38 C.F.R. § 3.156(a), which 
are effective in this case because the appellant's claim was 
received subsequent to August 29, 2001, "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which, by itself or in connection with 
evidence previously included in the record, "relates to an 
unestablished fact necessary to substantiate the claim."  
Such evidence must also "raise a reasonable possibility of 
substantiating the claim."

It appears from a review of the record that the February 1989 
denial of service connection for the cause of the veteran's 
death was based on a finding that the evidence did not show 
that the veteran had any disease or injury in service that 
could be related to the cause of his death.  

Evidence received subsequent to the February 1989 rating 
decision includes a May 1988 statement from N. Y. Roa, Sr., 
M.D.  Specifically, this statement reflects that, from 1947 
to 1985, Dr. Roa provided intermittent treatment for 
complaints of chest pain, cough, and spitting of blood.  The 
diagnosis was moderately advanced, bilateral pulmonary 
tuberculosis.  Dr. Roa further states that the cause of the 
veteran's death was congestive heart failure secondary to 
moderately advanced pulmonary tuberculosis, anemia.  The 
Board finds that this statement from Dr. Roa was not 
previously considered by the RO.  Additionally, the Board 
finds that this statement in conjunction with the veteran's 
service medical records showing treatment for pulmonary 
tuberculosis provides a basis on which to grant service 
connection for the cause of the veteran's death.  As such, 
this evidence raises a reasonable possibility of 
substantiating the appellant's claim.  Accordingly, this 
evidence is "new and material" and the claim is reopened.

Service Connection

Service connection may be granted for the cause of a 
veteran's death if a disorder incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  It is not sufficient to show that 
it casually shared in producing death; rather, it must be 
shown that there was a causal connection.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312.

Service connection may be established for a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury 
or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  

Where tuberculosis is manifested to a compensable degree 
within three years from date of termination of service, it 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309.

Pursuant to VA regulation, a diagnosis of pulmonary 
tuberculosis will be acceptable only when provided in: (1) 
service department records; (2) VA medical records of 
examination, observation or treatment; or (3) private 
physician records on the basis of that physician's 
examination, observation or treatment of the veteran and 
where the diagnosis is confirmed by acceptable clinical, X-
ray or laboratory studies, or by findings of active 
tuberculosis based upon acceptable hospital observation or 
treatment.  38 C.F.R. § 3.374; Tubianosa v. Derwinski, 3 Vet. 
App. 181, 184 (1992).  

The veteran's service medical records reflect that he was 
treated for pulmonary tuberculosis in service.  An April 1946 
Report of Physical Examination of Enlisted Personnel Prior to 
Discharge, Release from Active Duty or Retirement notes that 
the veteran was hospitalized for pulmonary tuberculosis which 
was incurred during military service.

The veteran died in November 1985.  The death certificate 
lists the cause of death as congestive heart failure.  

A May 1988 statement from a physician who claims to have 
treated the veteran from 1947 to 1985 includes the opinion 
that the cause of death was congestive heart failure 
secondary to moderately advanced pulmonary tuberculosis, 
anemia.  

The Board finds that this evidence supports a finding of a 
contributory relationship between the cause of the veteran's 
death, identified as congestive heart failure, and pulmonary 
tuberculosis for which the veteran was treated in service.  
38 C.F.R. § 3.312(c).  There is no conflicting medical 
opinion of record.  Accordingly, resolving doubt in the 
appellant's favor, the Board finds that service connection 
for the cause of the veteran's death is established.  
38 U.S.C.A. § 5107(b).  The appellant's claim is granted. 


ORDER

The veteran's claim of entitlement to service connection for 
the cause of the veteran's death has been reopened and 
service connection for the cause of the veteran's death is 
granted.





_______________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


